11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Robert Perry Hunsaker and                     * From the 29th District Court
Jeanie Nell Hunsaker                            of Palo Pinto County,
                                                Trial Court No. C48479.

Vs. No. 11-22-00108-CV                       * November 17, 2022

Sherry Richardson,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Appellants’ unopposed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the trial court’s judgment—insofar as it awarded possession of
the dog at issue—is vacated, and the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Robert Perry Hunsaker and Jeanie Nell
Hunsaker.